Citation Nr: 1436524	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for respiratory/pulmonary breathing condition, to include as secondary to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  The submission of additional pertinent evidence, including but not limited to, a nexus opinion was also suggested.  

In August 2013, the Board remanded the case to the RO for further development and adjudicative action.  In a December 2013 rating decision, the RO granted service connection for TBI, to include dizziness and granted service connection for headaches.  Each of these service-connected disabilities was assigned a 10 percent rating, effective from June 19, 2006.  

In a January 2014 decision, the Board denied the claims of service connection for blurred vision and a cervical spine (neck) disability.  The remaining issue on appeal of service connection for a respiratory/breathing condition, to include as secondary to asbestos exposure, was remanded for additional development of the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a respiratory/pulmonary condition underlying his current complaint of nonservice-connected heart-related dyspnea.  


CONCLUSION OF LAW

A respiratory/pulmonary breathing condition was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a July 2006 letter that was provided before the May 2007 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  Additional records were added to the record pursuant to the January 2014 remand instructions.  The Veteran was also afforded a VA examination in July 2014 pursuant to January 2014 remand instructions.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Veteran has been afforded adequate medical examinations, and outstanding private and VA records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case.  The remand orders have been complied with; and, there is adequate medical evidence of record to make a determination in this case.  The agency of original jurisdiction (AOJ) complied with the August 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  The Veteran has not been diagnosed with any of the listed respiratory diseases.  

The Veteran seeks service connection for a breathing disorder, claimed as secondary to asbestos exposure.  At his Travel Board hearing in June 2013, the Veteran testified that he believed he was exposed to asbestos at the shipyards as well as the old ship on which he served for a year.  He described flakes of asbestos falling on him from the pipes above his bunk on the ship.  

VA treatment records show that the Veteran has a history of shortness of breath (SOB) and dyspnea on exertion.  A VA medical provider in June 2008 opined that it may be due to his heart disease.  

An October 2004 chest x-ray showed an area of linear atelectasis vs. scarring in the left lung base.  No definite pulmonary nodules or infiltrate was identified and no pleural effusion was noted.  An October 2004 progress note indicated that the cough could be secondary to congestive heart failure (nocturnal) vs. a lung process.  In November 2004, the Veteran continued to complain of a dry cough of three months duration.  In June 2003, the Veteran reported a three week history of progressively worsening SOB.  The examiner noted that the Veteran had a history of difficult-to-control atrial fibrillation.  Past medical history includes COPD.  A June 2013 pulmonary function test (PFT) revealed no airflow limitation.  There was a reduced FVC, but it was nonspecific and was most likely related to the variable efforts.

Other VA treatment records show that the Veteran was treated in June 2008 with complaints of a three week history of progressively worsening shortness of breath.  The examiner noted a past medical history (PMH) of atrial fibrillation, congestive heart failure and other heart complications.  The assessment was atrial fibrillation with difficult-to-control rate; congestive heart failure with an ejection fraction of 30 percent, presenting with fatigue and shortness of breath.  An addendum to that report notes cardiomyopathy and atrial fibrillation.  The examiner found no evidence of pulmonary edema and the Veteran's lungs were clear on examination.  A May 2014 pulmonary function test (PFT) was negative.  

A July 2014 CT scan was negative for a lung disorder, noting only a few tiny punctate nodules seen at the lung bases.  According to the report, they were statistically most likely due to a post-inflammation/post infectious basis.  Significantly, there was no pleural or pericardial effusion, but there was prominent coronary calcification present.

A July 2014 chest x-ray revealed calcification with in the thoracic aorta with coronary artery calcification present as well.  The lungs and pleural spaces were clear.  There was no pneumothorax.

A July 2014 VA examiner opined that the Veteran's claimed respiratory/pulmonary breathing disorder was less likely than not incurred in or caused by the claimed in-service injury event (asbestos exposure) or illness.  The examiner reasoned that the Veteran's dyspnea is first documented in 1994, and the Veteran did not report this symptom during service.   The examiner considered the Veteran's reports of asbestos flakes falling on him during sleep on a ship; however, the examiner also found that the Veteran's service treatment records did not show any symptoms related to asbestos exposure and noted that the only respiratory complaints in service were related to common colds.  Further, the Veteran's chest x-ray at discharge was normal.  Significantly, the examiner found no evidence of asbestos related lung disease currently based on negative chest x-ray and normal pulmonary function testing, noting that both of those tests would be abnormal if the Veteran had an asbestos-related lung disease.  Further, the examiner found no evidence of any pulmonary disease that could be the cause of his reported dyspnea.  

Although there is a notation in the Veteran's treatment records of history of COPD, the records do not show treatment for this condition in service or currently.  Similarly, there is a notation in the VA treatment records that the Veteran was prescribed Albuterol for shortness of breath.  However, that was prescribed in 2003 when the etiology of the Veteran's shortness of breath had not yet been identified.  Moreover, the objective and diagnostic testing are not consistent with the use of albuterol for a respiratory/pulmonary disorder.  See May 2014 PFT, July 2014 CT scan, and chest x-ray.  Further, the examiner in July 2014 specifically indicated that the Veteran did not have physical findings of any pulmonary/lung disorder.

In summary, the examiner relied on the objective testing to support the opinion that the Veteran does not have a chronic pulmonary/respiratory disorder to include as due to asbestos.  The examiner also based this finding on a review of the record and sound medical principles.  The opinion is therefore highly probative.  

The Veteran's contentions do not constitute competent medical evidence for purposes of determining whether he has a respiratory or pulmonary disorder, and if so, whether any such disorder is related to in-service asbestos exposure.  Thus, while he is competent as a lay person to describe his visible symptoms such as dyspnea/shortness of breath, he is not competent to attribute those symptoms to a specific diagnosis, or otherwise relate current disabilities to service.  The Veteran is not competent to attribute his shortness of breath to asbestos because he does not possess the requisite medical expertise required to make such a medical finding.  Furthermore, the objective findings confirm that the Veteran does not suffer from a respiratory/pulmonary disorder.  

The probative evidence of record weighs against the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as pain, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

For these reasons, the preponderance of the evidence is against the claims and service connection for a right ankle disability and a right knee disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service connection for a respiratory/pulmonary disorder, to include as secondary to asbestos exposure, is denied.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


